



Exhibit 10.1


DIRECTOR AND OFFICER
INDEMNIFICATION AGREEMENT


THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is entered into as of the
______ day of ___________, 20___, by and between Sirius International Insurance
Group, Ltd., a Bermuda exempted limited liability company (the “Company”), and
____________________ (“Indemnitee”).


RECITALS


A.    The Company is aware that competent and experienced persons are
increasingly reluctant to serve or continue serving as directors or officers of
companies unless they are protected by comprehensive liability insurance and
adequate indemnification due to the increased exposure to litigation costs and
risks resulting from service to such companies.


B.    The statutes and judicial decisions regarding the duties of directors and
officers are often insufficient to provide directors and officers with adequate,
reliable knowledge of the legal risks to which they are exposed or the manner in
which they are expected to execute their fiduciary duties and responsibilities.


C.    The Company and the Indemnitee recognize that plaintiffs often seek
damages in such large amounts, and the costs of litigation may be so great
(whether or not the claims are meritorious), that the defense and/or settlement
of such litigation can create an extraordinary burden on the personal resources
of directors and officers.


D.    The board of directors of the Company has concluded that, to attract and
retain competent and experienced persons to serve as directors and officers of
the Company, it is not only reasonable and prudent but necessary to promote the
best interests of the Company and its shareholders for the Company to
contractually indemnify its directors and certain of its officers in the manner
set forth herein, and to assume for itself liability for expenses and damages in
connection with claims against such directors and officers in connection with
their service to the Company as provided herein.


E.     The Company desires and has requested the Indemnitee to serve or continue
to serve as a director and/or officer of the Company, and the Indemnitee is
willing to serve, or to continue to serve, as a director and/or officer of the
Company if the Indemnitee is furnished the indemnity provided for herein by the
Company.


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements set forth below, the parties hereto, intending to be
legally bound, hereby agree as follows:


1.Definitions. For purposes of this Agreement, the following terms shall have
the corresponding meanings set forth below.


“Claim” means a claim or action asserted by a Person in a Proceeding or any
other written demand for relief in connection with or arising from an
Indemnification Event.


“Covered Entity” means (i) the Company, (ii) any subsidiary of the Company or
(iii) any other Person for which Indemnitee is or was or may be deemed to be
serving, at the request





--------------------------------------------------------------------------------





of the Company or any subsidiary of the Company, as a director, officer,
employee, controlling person, agent or fiduciary.


“Disinterested Director” means, with respect to any determination contemplated
by this Agreement, any Person who, as of the time of such determination, is a
member of the Company’s board of directors but is not a party to any Proceeding
then pending with respect to any Indemnification Event.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Expenses” means any and all direct and indirect fees and costs, retainers,
court costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating, printing and binding costs, telephone charges, postage and delivery
service fees and all other disbursements or expenses of any type or nature
whatsoever reasonably incurred by Indemnitee (including, subject to the
limitations set forth in Section 3(c) below, reasonable attorneys’ fees) in
connection with or arising from an Indemnification Event, including, without
limitation: (i) the investigation or defense of a Claim; (ii) being, or
preparing to be, a witness or otherwise participating, or preparing to
participate, in any Proceeding; (iii) furnishing, or preparing to furnish,
documents in response to a subpoena or otherwise in connection with any
Proceeding; (iv) any appeal of any judgment, outcome or determination in any
Proceeding (including, without limitation, any premium, security for and other
costs relating to any cost bond, supersedeas bond or any other appeal bond or
its equivalent); (v) establishing or enforcing any right to indemnification
under this Agreement (including, without limitation, pursuant to Section 2(c)
below), the General Corporation Law of Delaware (“DGCL”) or otherwise,
regardless of whether Indemnitee is ultimately successful in such action, unless
as a part of such action, a court of competent jurisdiction over such action
determines that each of the material assertions made by Indemnitee as a basis
for such action was not made in good faith or was frivolous; (vi) Indemnitee’s
defense of any Proceeding instituted by or in the name of the Company under this
Agreement to enforce or interpret any of the terms of this Agreement (including,
without limitation, costs and expenses incurred with respect to Indemnitee’s
counterclaims and cross-claims made in such action); and (vii) any Federal,
state, local or foreign taxes imposed on Indemnitee as a result of the actual or
deemed receipt of any payments under this Agreement, including all interest,
assessments and other charges paid or payable with respect to such payments. For
purposes of clarification, Expenses shall not include Losses.


An “Indemnification Event” shall be deemed to have occurred if Indemnitee was or
is or becomes, or is threatened to be made, a party to or witness or other
participant in, or was or is or becomes obligated to furnish or furnishes
documents in response to a subpoena or otherwise in connection with, any
Proceeding by reason of the fact that Indemnitee is or was or may be deemed a
director, officer, employee, controlling person, agent or fiduciary of any
Covered Entity, or by reason of any action or inaction on the part of Indemnitee
while serving in any such capacity.


“Independent Legal Counsel” means an attorney or firm of attorneys that is
experienced in matters of corporate law and neither presently is, nor in the
thirty-six (36) months prior to such designation has been, retained to
represent: (i) the Company or Indemnitee in any matter material to either such
party, or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder.







--------------------------------------------------------------------------------





“Losses” means any and all losses, claims, damages, liabilities, judgments,
fines, penalties, settlement payments, awards and amounts of any type whatsoever
incurred by Indemnitee in connection with or arising from an Indemnification
Event. For purposes of clarification, Losses shall not include Expenses.


“Organizational Documents” means any and all organizational documents, charters
or similar agreements or governing documents, including, without limitation,
(i) with respect to a corporation, its certificate of incorporation, memorandum
of association or similar document, and bye-laws, (ii) with respect to a limited
liability company, its operating agreement, and (iii) with respect to a limited
partnership, its partnership agreement.


“Proceeding” means any threatened, pending or completed claim, action, suit,
proceeding, arbitration or alternative dispute resolution mechanism,
investigation, inquiry, administrative hearing or appeal or any other actual,
threatened or completed proceeding, whether brought in the right of a Covered
Entity or otherwise and whether of a civil (including intentional or
unintentional tort claims), criminal, administrative, internal or investigative
nature.


“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or other entity or government or agency or political
subdivision thereof.


“Reviewing Party” means, with respect to any determination contemplated by this
Agreement, any one of the following: (i) a majority of the Disinterested
Directors, even if such Persons would not constitute a quorum of the Company’s
board of directors; (ii) a committee consisting solely of Disinterested
Directors, even if such Persons would not constitute a quorum of the Company’s
board of directors, so long as such committee was designated by a majority of
the Disinterested Directors; or (iii) Independent Legal Counsel designated by
the Disinterested Directors (or, if there are no Disinterested Directors, the
Company’s board of directors) (in which case, any determination shall be
evidenced by the rendering of a written opinion).


“SEC” means the Securities and Exchange Commission.


“Securities Act” means the Securities Act of 1933, as amended.


2.Indemnification.
(a)Indemnification of Losses and Expenses. If an Indemnification Event has
occurred, then, subject to Section 9 below, the Company shall indemnify and hold
harmless Indemnitee, to the fullest extent permitted by the DGCL, as such law
may be amended from time to time (but in the case of any such amendment, only to
the extent that such amendment permits the Company to provide broader
indemnification rights than were permitted prior thereto), against any and all
Losses and Expenses; provided that the Company’s commitment set forth in this
Section 2(a) to indemnify the Indemnitee shall be subject to the limitations and
procedural requirements set forth in this Agreement.
(b)Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of Losses
or Expenses, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled.
(c)Advancement of Expenses. The Company shall advance Expenses to or on behalf
of Indemnitee to the fullest extent permitted by the DGCL, as such law may be
amended from time to





--------------------------------------------------------------------------------





time (but in the case of any such amendment, only to the extent that such
amendment permits the Company to provide broader indemnification rights than
were permitted prior thereto), as soon as practicable, but in any event not
later than 30 days after written request therefor by Indemnitee, which request
shall be accompanied by vouchers, invoices or similar evidence documenting in
reasonable detail the Expenses incurred or to be incurred by Indemnitee;
provided, however, that Indemnitee need not submit to the Company any
information that counsel for Indemnitee reasonably deems is privileged and
exempt from compulsory disclosure in any Proceeding. Execution and delivery of
this Agreement by the Indemnitee constitutes an undertaking to repay such
amounts advanced only if, and to the extent that, it shall ultimately be
determined that Indemnitee is not entitled to be indemnified by the Company as
authorized by this Agreement. No other form of undertaking shall be required
other than the execution of this Agreement.
(d)Contribution. To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for Losses or Expenses,
in connection with any Proceeding relating to an Indemnification Event under
this Agreement, in such proportion as is deemed fair and reasonable by the
Reviewing Party in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the event(s) and/or transaction(s) giving rise to such Proceeding; and
(ii) the relative fault of the Company (and its directors, officers, employees
and agents) and Indemnitee in connection with such event(s) and/or
transaction(s).
3.Indemnification Procedures.
(a)Notice of Indemnification Event. Indemnitee shall give the Company notice as
soon as practicable of any Indemnification Event of which Indemnitee becomes
aware and of any request for indemnification hereunder, provided that any
failure to so notify the Company shall not relieve the Company of any of its
obligations under this Agreement, except if, and then only to the extent that,
such failure increases the liability of the Company under this Agreement.
(b)Notice to Insurers. The Company shall give prompt written notice of any
Indemnification Event which may be covered by the Company’s liability insurance
to the insurers in accordance with the procedures set forth in each of the
applicable policies of insurance. The Company shall thereafter take all
necessary or desirable action to cause such insurers to pay, on behalf of
Indemnitee, all amounts payable as a result of such Indemnification Event in
accordance with the terms of such policies; provided that nothing in this
Section 3(b) shall affect the Company’s obligations under this Agreement or the
Company’s obligations to comply with the provisions of this Agreement in a
timely manner as provided.
(c)Selection of Counsel. If the Company shall be obligated hereunder to pay or
advance Expenses or indemnify Indemnitee with respect to any Losses, the Company
shall be entitled to assume the defense of any related Claims, with counsel
selected by the Company. After the retention of such counsel by the Company, the
Company will not be liable to Indemnitee under this Agreement for any fees of
counsel subsequently incurred by Indemnitee with respect to the defense of such
Claims; provided that: (i) Indemnitee shall have the right to employ counsel in
connection with any such Claim at Indemnitee’s expense; and (ii) if (A) the
employment of counsel by Indemnitee has been previously authorized by the
Company, (B) counsel for Indemnitee shall have provided the Company with written
advice that there is a conflict of interest between the Company and Indemnitee
in the conduct of any such defense, or (C) the Company shall not continue to
retain such counsel to defend such Claim, then the fees and expenses of
Indemnitee’s counsel shall be at the expense of the Company.
4.Determination of Right to Indemnification.
(a)Successful Proceeding. To the extent Indemnitee has been successful, on the
merits or otherwise, in defense of any Proceeding referred to in Section 2(a),
the Company shall indemnify Indemnitee against Losses and Expenses incurred by
him or her in connection therewith. If





--------------------------------------------------------------------------------





Indemnitee is not wholly successful in such Proceeding, but is successful, on
the merits or otherwise, as to one or more but less than all Claims in such
Proceeding, the Company shall indemnify Indemnitee against all Losses and
Expenses actually or reasonably incurred by Indemnitee in connection with each
successfully resolved Claim.
(b)Other Proceedings. In the event that Section 4(a) is inapplicable, the
Company shall nevertheless indemnify Indemnitee as provided in Section 2(a) or
2(b), as applicable, or provide a contribution payment to the Indemnitee as
provided in Section 2(d), to the extent determined appropriate by the Reviewing
Party.
(c)Reviewing Party Determination. A Reviewing Party chosen by the Company’s
board of directors shall determine whether Indemnitee is entitled to
indemnification, subject to the following:
(i)A Reviewing Party so chosen shall act in the utmost good faith to assure
Indemnitee a complete opportunity to present to such Reviewing Party
Indemnitee’s case that Indemnitee has met the applicable standard of conduct.
(ii)Indemnitee shall be deemed to have acted in good faith if Indemnitee’s
action is based on the records or books of account of a Covered Entity,
including, without limitation, its financial statements, or on information
supplied to Indemnitee by the officers or employees of a Covered Entity in the
course of their duties, or on the advice of legal counsel for a Covered Entity
or on information or records given, or reports made, to a Covered Entity by an
independent certified public accountant or by an appraiser or other expert
selected with reasonable care by a Covered Entity. In addition, the knowledge
and/or actions, or failure to act, of any director, officer, agent or employee
of a Covered Entity shall not be imputed to Indemnitee for purposes of
determining the right to indemnification under this Agreement. Whether or not
the foregoing provisions of this Section 4(c)(ii) are satisfied, it shall in any
event be presumed that Indemnitee has at all times acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company. Any Person seeking to overcome this presumption shall
have the burden of proof and the burden of persuasion, by clear and convincing
evidence.
(iii)If a Reviewing Party chosen pursuant to this Section 4(c) shall not have
made a determination whether Indemnitee is entitled to indemnification within
thirty (30) days after receipt by the Company of the request therefor, the
requisite determination of entitlement to indemnification shall be deemed to
have been made and Indemnitee shall be entitled to such indemnification, absent
(A) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the request for indemnification, or (B) a
prohibition of such indemnification under applicable law; provided, however,
that such 30 day period may be extended for a reasonable time, not to exceed an
additional fifteen (15) days, if the Reviewing Party in good faith requires such
additional time for obtaining or evaluating documentation and/or information
relating thereto.
(d)Appeal to Court. Notwithstanding a determination by a Reviewing Party chosen
pursuant to Section 4(c) that Indemnitee is not entitled to indemnification with
respect to a specific Claim or Proceeding (an “Adverse Determination”),
Indemnitee shall have the right to apply to the court in which that Claim or
Proceeding is or was pending or any other court of competent jurisdiction for
the purpose of enforcing Indemnitee's right to indemnification pursuant to this
Agreement, provided that Indemnitee shall commence any such Proceeding seeking
to enforce Indemnitee’s right to indemnification within one (1) year following
the date upon which Indemnitee is notified in writing by the Company of the
Adverse Determination. In the event of any dispute between the parties
concerning their respective rights and obligations hereunder, the Company shall
have the burden of proving that the Company is not obligated to make the payment
or advance claimed by Indemnitee.





--------------------------------------------------------------------------------





(e)Presumption of Success. The Company acknowledges that a settlement or other
disposition short of final judgment shall be deemed a successful resolution for
purposes of Section 4(a) if it permits a party to avoid expense, delay,
distraction, disruption or uncertainty. In the event that any Proceeding to
which Indemnitee is a party is resolved in any manner other than by adverse
judgment against Indemnitee (including, without limitation, settlement of such
Proceeding with or without payment of money or other consideration), it shall be
presumed that Indemnitee has been successful on the merits or otherwise in such
Proceeding. Anyone seeking to overcome this presumption shall have the burden of
proof and the burden of persuasion, by clear and convincing evidence.
(f)Settlement of Claims. The Company shall not be liable to indemnify Indemnitee
under this Agreement or otherwise for any amounts paid in settlement of any
Proceeding effected without the Company’s written consent. The Company shall not
settle any Proceeding in any manner that would impose any penalty or limitation
on Indemnitee without Indemnitee’s written consent. Neither the Company nor the
Indemnitee will unreasonably withhold their consent to any proposed settlement.
The Company shall not be liable to indemnify the Indemnitee under this Agreement
with regard to any judicial award if the Company was not given a reasonable and
timely opportunity, at its expense, to participate in the defense of such
action; the Company’s liability hereunder shall not be excused if participation
in the Proceeding by the Company was barred by this Agreement.
5.Additional Indemnification Rights; Non-exclusivity.
(a)Scope. The Company hereby agrees to indemnify Indemnitee to the fullest
extent permitted by law, even if such indemnification is not specifically
authorized by the other provisions of this Agreement or any other agreement, the
Organizational Documents of any Covered Entity or by applicable law. In the
event of any change after the date of this Agreement in any applicable law,
statute or rule that expands the right of a Delaware corporation to indemnify a
member of its board of directors or an officer, employee, controlling person,
agent or fiduciary, it is the intent of the parties hereto that Indemnitee shall
enjoy by this Agreement the greater benefits afforded by such change. In the
event of any change in any applicable law, statute or rule that narrows the
right of a Delaware corporation to indemnify a member of its board of directors
or an officer, employee, controlling person, agent or fiduciary, such change, to
the extent not otherwise required by such law, statute or rule to be applied to
this Agreement, shall have no effect on this Agreement or the parties rights and
obligations hereunder except as set forth in Section 9(a) hereof.
(b)Non-exclusivity. The rights to indemnification, contribution and advancement
of Expenses provided in this Agreement shall not be deemed exclusive of, but
shall be in addition to, any other rights to which Indemnitee may at any time be
entitled under the Organizational Documents of any Covered Entity, any other
agreement, any vote of shareholders or Disinterested Directors, the laws of the
state of Delaware, the laws of Bermuda, or otherwise. Furthermore, no right or
remedy herein conferred is intended to be exclusive of any other right or
remedy, and every other right and remedy shall be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion of any right or remedy hereunder or
otherwise shall not prevent the concurrent assertion of any other right or
remedy. The rights to indemnification, contribution and advancement of Expenses
provided in this Agreement shall continue as to Indemnitee for any action
Indemnitee took or did not take while serving in an indemnified capacity even
though Indemnitee may have ceased to serve in such capacity.
6.No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment of any amount otherwise indemnifiable hereunder,
or for which advancement is provided hereunder, if and to the extent Indemnitee
has otherwise actually received such payment, whether pursuant to any insurance
policy, the Organizational Documents of any Covered Entity or otherwise.
7.Mutual Acknowledgment. Both the Company and Indemnitee acknowledge that, in
certain instances, Federal law or public policy may override applicable state
law and prohibit the





--------------------------------------------------------------------------------





Company from indemnifying its directors and officers under this Agreement or
otherwise. For example, the Company and Indemnitee acknowledge that the SEC has
taken the position that indemnification is not permissible for liabilities
arising under certain Federal securities laws, and Federal legislation prohibits
indemnification for certain violations of the Employee Retirement Income
Security Act of 1979, as amended. Indemnitee understands and acknowledges that
the Company has undertaken, or may be required in the future to undertake, with
the SEC to submit the question of indemnification to a court in certain
circumstances for a determination of the Company’s right under public policy to
indemnify Indemnitee, and any right to indemnification hereunder shall be
subject to, and conditioned upon, any such required court determination.
8.Liability Insurance. The Company may maintain liability insurance applicable
to directors and officers of the Company and shall cause Indemnitee to be named
as an insured in such a manner as to provide Indemnitee the same rights and
benefits as are accorded to the most favorably insured of the Company’s officers
and directors (other than in the case of an independent director liability
insurance policy if Indemnitee is not an independent or outside director). The
Company shall advise Indemnitee as to the general terms of, and the amounts of
coverage provide by, any liability insurance policy described in this Section 8
and shall promptly notify Indemnitee if, at any time, any such insurance policy
is terminated or expired without renewal or if the amount of coverage under any
such insurance policy will be decreased.
9.Exceptions. Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement to
indemnify Indemnitee:
(a)against any Losses or Expenses, or advance Expenses to Indemnitee, with
respect to Claims initiated or brought voluntarily by Indemnitee, and not by way
of defense (including, without limitation, affirmative defenses and
counter-claims), except (i) Claims to establish or enforce a right to
indemnification, contribution or advancement with respect to an Indemnification
Event, whether under this Agreement, any other agreement or insurance policy,
the Company’s Organizational Documents of any Covered Entity, the laws of the
DGCL, the laws of Bermuda or otherwise, or (ii) if the Company’s board of
directors has approved specifically the initiation or bringing of such Claim;
(b)against any Losses or Expenses, or advance Expenses to Indemnitee, with
respect to Claims arising (i) with respect to an accounting of profits made from
the purchase and sale (or sale and purchase) by Indemnitee of securities of the
Company within the meaning of Section 16(b) of the Exchange Act or (ii) pursuant
to Section 304 or 306 of the Sarbanes-Oxley Act of 2002, as amended, or any rule
or regulation promulgated pursuant thereto;
(c)brought about or contributed to by the fraud or dishonesty of the Indemnitee
seeking payment hereunder; however, notwithstanding the foregoing, the
Indemnitee shall be indemnified under this Agreement as to any claims upon which
suit may be brought against him or her by reason of any alleged dishonesty on
his or her part, unless it shall be decided in a Proceeding that he committed
(i) acts of active and deliberate dishonesty, (ii) with actual dishonest purpose
and intent, and (iii) which acts were material to the cause of action so
adjudicated; and
(d)if, and to the extent, that a court of competent jurisdiction renders a
final, unappealable decision that such indemnification is not lawful.
10.Miscellaneous.
(a)Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original.
(b)Binding Effect; Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns (including with respect to the Company, any
direct or indirect successor by purchase, merger, amalgamation, consolidation or
otherwise to all or substantially all of the business and/or assets of the
Company) and with respect to Indemnitee, his or her spouse, heirs, and personal
and legal representatives. The Company shall require and cause any successor or
assign (whether direct or





--------------------------------------------------------------------------------





indirect, by purchase, merger, amalgamation, consolidation or otherwise) to all,
substantially all, or a substantial part, of the business and/or assets of the
Company, to assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform if no such
succession or assignment had taken place. This Agreement shall continue in
effect with respect to Claims relating to Indemnification Events regardless of
whether Indemnitee continues to serve as a director, officer, employee,
controlling person, agent or fiduciary of any Covered Entity.
(c)Notice. All notices and other communications required or permitted hereunder
shall be in writing, shall be effective when given, and shall in any event be
deemed to be given (i) five (5) days after deposit with the U.S. Postal Service
or other applicable postal service, if delivered by first class mail, postage
prepaid, (ii) upon delivery, if delivered by hand, (iii) one (1) business day
after the business day of deposit with Federal Express or similar, nationally
recognized overnight courier, freight prepaid, or (iv) one (1) business day
after the business day of delivery by confirmed facsimile transmission, if
deliverable by facsimile transmission, with copy by other means permitted
hereunder, and addressed, if to Indemnitee, to the Indemnitee’s address or
facsimile number (as applicable) as set forth beneath the Indemnitee’s signature
to this Agreement, or, if to the Company, at the address or facsimile number (as
applicable) of its principal corporate offices (attention: Secretary), or at
such other address or facsimile number (as applicable) as such party may
designate to the other parties hereto.
(d)Enforceability. This Agreement is a legal, valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms.
(e)Consent to Jurisdiction and Service of Process. The Company and Indemnitee
each hereby irrevocably consent to the jurisdiction and venue of the state of
Delaware for all purposes in connection with any Proceeding which arises out of
or relates to this Agreement and agree that any Proceeding instituted under this
Agreement shall be commenced, prosecuted and continued only in the state of
Delaware. The Company and Indemnitee each hereby irrevocably agree that service
of legal process with respect to any Proceeding may be effected by delivery by
overnight delivery and email of a summons to the following:
[ADD CONTACT INFORMATION FOR INDEMNITEE]


(f)Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the fullest extent permitted by law. Furthermore, to the
fullest extent possible, the provisions of this Agreement (including, without
limitation, each portion of this Agreement containing any provision held to be
invalid, void or otherwise unenforceable that is not itself invalid, void or
unenforceable) shall be construed so as to give effect to the extent manifested
by the provision held invalid, illegal or unenforceable.
(g)Choice of Law. This Agreement shall be governed by and its provisions shall
be construed and enforced in accordance with, the laws of the state of Delaware,
without regard to the conflict of laws principles thereof.
(h)Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee who shall execute all documents required and shall do all acts that
may be necessary to secure such rights and to enable the Company effectively to
bring suit to enforce such rights.
(i)Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless it is in a writing
signed by the parties to be bound thereby. Notice of same shall be provided to
all parties hereto. No waiver of any of the provisions of this Agreement shall
be deemed or shall constitute a waiver of any other provisions hereof (whether
or not similar) nor shall such waiver constitute a continuing waiver.





--------------------------------------------------------------------------------





(j)No Construction as Employment Agreement. This Agreement is not an employment
agreement between the Company and the Indemnitee and nothing contained in this
Agreement shall be construed as giving Indemnitee any right to be retained or
continue in the employ or service of any Covered Entity.
(k)Supersedes Previous Agreements. This Agreement supersedes all prior
agreements and understandings, oral, written and implied, between the parties
hereto with respect to the subject matter hereof. All such prior agreements and
understandings are hereby terminated and deemed of no further force or effect.


[remainder of page intentionally left blank; signature page follows]
    
In Witness Whereof, the parties hereto have executed this Agreement on and as of
the day and year first above written.


SIRIUS INTERNATIONAL
INSURANCE GROUP, LTD.:


___________________________
a Bermuda exempted limited liability company




By:                     
Name:                     
Title:                




INDEMNITEE:




                    
                        













